Title: From Thomas Jefferson to Francis dal Verme, 15 August 1787
From: Jefferson, Thomas
To: Dal Verme, Francis



Sir
Paris Aug. 15. 1787.

In consequence of the permission you were so kind as to give me, when I had the honour of seeing you at Milan, I shall sometimes take the liberty of troubling you with a line. I cannot begin with an act of greater justice than that of expressing to you all my gratitude for your attentions and services while in your capital, and to which I am indebted for the best informations I received there. I then mentioned some late publications on the subject of America which I would do myself the honour of sending you, one because it was my own, and two others because worth reading. Mine are some Notes only on the state of Virginia, the others are Ramsay’s history of the war, and Soulé’s history. The first is very authentic, there being no fact in it which may not be relied on: but it is confined to the war in the Southern states. The last is a general history, of which we can only say it is the best of those written in Europe. There is a history of the same period now printing in London, tho written in America by an English clergyman of the name of Gordon. He had access to some collections of papers not known to any other writer. But I am unable to say as yet what may be the merit of his work.
You must have observed when in America that time and trial had discovered defects in our federal constitution. A new essay, made in the midst of the flames of war, could not be perfect. The states have appointed deputies, who are now sitting at Philadelphia, to consider what are these defects, and to propose new articles to be added to the instrument of confederation, for amending them. The articles to be proposed by them will be to be confirmed by Congress and by the legislature of every state before they will be in force. As yet their proceedings are not known. Probably they go to the following points. 1. To invest Congress with the exclusive  sovereignty in every matter relative to foreign nations and the general mass of our Union, returning to the states their individual sovereignty in matters merely domestic. 2. To devise some peaceable mode whereby Congress may enforce their decisions. 3. To organize Congress into three branches Legislative, Executive and Judiciary. I had the honour of informing you of the commotions which had taken place in Massachusets, the only ones which had ever taken place since the declaration of Independance. I have now that of informing you that those commotions have been entirely quieted. General Washington is well, and is president of the federal convention sitting at Philadelphia as beforementioned. Doctor Franklin and other the greatest characters of America are menbers of it.—I do not give you European news: you have that from other quarters: after adding therefore that the books beforementioned are delivered to Messieurs Cathalan of Marseilles who will send them to their correspondent at Genoa, with instructions to forward them to you at Milan, I shall only repeat very sincere assurances of the esteem and respect with which I have the honor to be, Sir, your most obedient & most humble servant,

Th: Jefferson

